Citation Nr: 0007448	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-14 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved death pension 
benefits in the amount of $1,858.00.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from May 1943 to December 
1945.  In June 1997, the San Juan, Puerto Rico, Regional 
Office (RO) proposed to reduce the appellant's Department of 
Veterans Affairs (VA) improved death pension benefits 
retroactively from February 1, 1994 based upon her reported 
receipt of unearned income.  In September 1997, the RO 
effectuated the proposed action.  In September 1997, the 
appellant was informed in writing of the overpayment of VA 
improved death pension benefits in the amount of $1,858.00 
and her waiver rights.  In October 1997, the appellant 
submitted a notice of disagreement with the creation of the 
overpayment.  In a February 6, 1998 written statement, the 
appellant conveyed that "I accept [overpayment] created."  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
the appellant's request for waiver of recovery of the 
overpayment of VA improved death pension benefits in the 
amount of $1,858.00.  In February 1998, the appellant 
submitted a notice of disagreement with the denial of waiver 
of recovery of the overpayment of VA improved death pension 
benefits in the amount of $1,858.00.  In March 1998, the 
appellant submitted a notice of disagreement with the 
creation of the overpayment.  In August 1998, the RO issued a 
statement of the case to the appellant and her accredited 
representative which addressed solely the issue of waiver of 
recovery of the overpayment of VA improved death pension 
benefits in the amount of $1,858.00.  In September 1998, the 
appellant submitted a substantive appeal from the February 
1998 Committee decision.  The appellant has been represented 
throughout this appeal by Puerto Rico Public Advocate for 
Veterans Affairs.  




REMAND

The appellant advances on appeal that the alleged overpayment 
of VA improved death pension benefits was not properly 
created and any valid debt should be waived.  The United 
States Court of Appeals for Veterans Claims (Court) has 
directed that when a debtor requests a waiver of an 
overpayment and also asserts that the underlying debt is 
invalid, the VA must resolve both matters.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  

The appellant has submitted a timely notice of disagreement 
with the creation of the overpayment at issue.  The RO has 
not issued a statement of the case or supplement statement of 
the case which addresses that issue.  The Court has directed 
that where an appellant has submitted a timely notice of 
disagreement with an adverse decision and the RO has not 
subsequently issued a statement of the case addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999).  Accordingly, this case is 
REMANDED for the following action: 

1.  The RO should issue a statement of 
the case to the appellant and her 
accredited representative which contains 
a full and complete discussion of whether 
the overpayment of VA improved death 
pension benefits in the amount of 
$1,858.00 was properly created and all 
applicable laws and regulations.  
Specifically, the statement of the case 
should include a discussion of the events 
which led to the creation of the 
overpayment and an explanation of the 
amount of the indebtedness assessed 
against the appellant.  The appellant is 
informed that if she continues to 
challenge the creation of the debt, she 
must submit a timely substantive appeal 
as to that issue.  
2.  The Committee should then 
readjudicate the appellant's entitlement 
to waiver of recovery of an overpayment 
of VA death improved pension benefits in 
the amount of $1,858.00.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for due process of law.  No inference should be 
drawn from it regarding the final disposition of the 
appellant's claim.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).  


